986 F.2d 206
81 Ed. Law Rep. 423
PARENTS FOR QUALITY EDUCATION WITH INTEGRATION, INC.,Scepter Brownlee, by his mother and next friend, OraBrownlee, Torrey Cook, by his parents and next friends,Regina Cook and Richard Cook, et al., Plaintiffs-Appellees,v.STATE OF INDIANA, Evan Bayh, Governor of the State ofIndiana, Linley E. Pearson, Attorney General of the State ofIndiana, Dr. H. Dean Evans, State Superintendent of PublicInstruction and Chairman of the State Board of Education,Dr. David O. Dickson, Ted L. Marston, Paul L. McFann, DavidH. Swanson, Connie Blackketter, Margaret Ann Kelley, Dr.Norma J. Cook, Katherine L. Startin, J. Patrick O'Rear,Grant W. Hawkins, Members of the Indiana State Board ofEducation, and Indiana Department of Education, Defendants-Appellants.
No. 91-3437.
United States Court of Appeals,Seventh Circuit.
Feb. 18, 1993.

1
Before CUMMINGS and CUDAHY, Circuit Judges, and DILLIN, District Judge.*

ORDER ON REHEARING

2
The State of Indiana is not, under the Eleventh Amendment, a proper defendant and is hereby dismissed.


3
The opinion of the court issued October 23, 1992, 977 F.2d 1207, is hereby modified as provided in this order.


4
On page 3 of the opinion, 14 lines from the top, delete the parenthetical reading:


5
(the State of Indiana and state officials)


6
On further consideration of the petition for rehearing with suggestion for rehearing en banc, no judge in active service has requested a vote thereon and all of the judges on the original panel have voted to deny rehearing.   Accordingly,


7
IT IS ORDERED that the aforesaid petition for rehearing be, and the same is hereby, DENIED.



*
 Hon.  S. Hugh Dillin, of the Southern District of Indiana, is sitting by designation